          Case 5:20-cv-00191-gwc Document 6 Filed 12/08/20 Page 1 of 2
                                                                                    U.S. t:llS l ,-;::i: l COUtH
                                                                                   DiSTrz1cr Of V[RMONT
                                                                                             FlLED

                              UNITED STATES DISTRICT COURT                         2029 DEC -8 PH 3: 39
                                  DISTRICT OF VERMONT
                                                                                         t!t,E.RI{
                                                    )                              BY--=��""'="=""=-:---
JOHN DOE,                                           )                                   DEPUTY CtERK
                                                    )
                 Plaintiff,                         )
                                                    )
                 v.                                 )         Civil Action No. 2:20-cv-00191
                                                    )
THE CORPORATION OF MARLBORO                         )
COLLEGE,                                            )
                                                    )
     Defendant.                                     )
----------------                                    )




                                 STIPULATION AND ORDER

        The parties hereby stipulate and agree, subject to the Court's approval, that Defendant,

The Corporation of Marlboro College's time in which to move, plead, or otherwise respond to

the Complaint is extended through and including December 11, 2020.

        Date at Brattleboro, Vermont, this 8th day of December, 2020.

                                              By:       Isl Theodore C. Kramer
                                                        Theodore C. Kramer, Esq.
                                                        Kramer Law, P.C.
                                                        42 Park Place
                                                        Brattleboro, VT 05301
                                                        802-257-2221
                                                        tck@kvpclaw.com




{B2276193.l 11869-0014}
           Case 5:20-cv-00191-gwc Document 6 Filed 12/08/20 Page 2 of 2




         Dated at Burlington, Vermont, this   8s   day of December, 2020.



                                               By:     /s/ ShaDleish Smith. Jr.
                                                       Shapleigh Smith, Jr., Esq.
                                                       Kendall Hoechst, Esq.
                                                        DINSE
                                                        209 Battery Street
                                                        Burlington, VT 05401
                                                        802-864-5751
                                                        ssmith@dinse.com
                                                        khoechst@dinse.com




so ,RDERE         r *,&*%o                                 2020.




                                               //      S   .,M * ? i,I tn'"?L(1' /Z
                                                                                      -




{82276193.1 11869-0014)
